DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment, the objection to the drawings has been withdrawn.
In view of the amendment to the claims, the rejection of claims 1, 4-7 and 11 as being anticipated by Taylor (US 20200239196) under 35 U.S.C. 102a1 has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 3-14, 16-21 are currently pending.  Claims 13, 14, 16-21 are withdrawn from consideration.  Claims 1, 3-12 are rejected


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20200239196) in view of Coleman (US 20040089583) and Loden (US 7959346).
Regarding claim 1, Taylor teaches a packaged food product (see the abstract) comprising a container including at least one sidewall (figure 1, item 14) and a bottom wall (figure 1, item 18) which combine to define a storage area,.  
Taylor discloses that there is a food product retained within the storage area (see the abstract which discloses a sealed pet food container).  As shown in figures 8A-8C, the food product is in contact with the at least one sidewall, and the sidewall is configured to be deformable to reduce a volume of the storage area (see figure 8B).  
Regarding the limitation of, “the packaged food product is configured such that reducing the volume of the storage area can cause the food to exit the storage area for further processing with the tool portion” it is noted that this is seen to be an intended use limitation that the prior art structure would have been capable of performing.  That is, as shown in figure 8B, the food can be caused to exit the storage area, and is further capable of being processed by the tool portion 18.
Claim 1 differs from Taylor in specifically reciting, “wherein the tool portion includes a plurality of spaced projections configured for use in breaking up and/or tenderizing the food product after the food product is removed from the storage area.”
It is noted however, that Coleman teaches pet food containers, similar to Taylor, but where the container can comprise a plurality of pyramid shaped projections on the bottom wall (see figure 2 and 3, item 21) where the pyramid shaped projections are desirably for resisting sliding or overturning of the container when a pet consumes the contents directly from the container (see paragraph 16).  
Both Taylor and Coleman are directed to sealed pet food packages.  To thus modify Taylor and to provide a plurality of pyramid projections on Taylor’s bottom wall would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing sliding or overturning of the container when it was desirable for the animal to consume the contents directly from Taylor’s package.  
It is noted that since the claims are directed to the product, (and not the method of using the product), that the structure taught by the prior art provides motivation for arriving at the claimed structure, and therefore would have been capable of performing the intended use of breaking up and/or tenderizing the food portions after the food product is removed from the storage area.
It is noted that as Coleman teaches that the bowl is a molded bowl (see paragraph 17, 19) this suggests that the tool portion 21 is integrally formed with the bottom wall.  If it could have been construed that Coleman was not explicit in the tool portion being integrally formed, it is then noted that one having ordinary skill in the art would have had a limited number of options for how Coleman’s tool portion was part of the bottom wall, where providing the tool portion integrally would have been an obvious matter of engineering and/or design choice.  Nonetheless, it is further noted that Loden further evidences that it has been known in the art to provide similar shaped projections as integral with a bottom wall of a container (see figure 14, item 126,128; column 4, line 67 to column 5, line 4; column 6, lines 38-39).
Regarding claim 3, in view of Coleman the combination teaches that the projections are pyramidal shaped (see paragraph 16).
Regarding claim 4, Taylor discloses that the container further includes a rim extending around the at least one sidewall (figure 8A, item 26) spaced from the bottom wall.
Regarding claim 5, the at least one sidewall tapers inward from the rim to the bottom wall, as shown in figure 8A.
Regarding claim 6, the at least one sidewall as disclosed by Taylor can be construed as being tiered, such as at figure 8A, item 26 and Figure 8C item 40.
Regarding claim 7, Taylor discloses a lid in contact with the rim (see figure e8A, 8C, item 12), with the lid sealing the storage area.
Regarding claim 11, Taylor discloses the food can be wet pet food (see the abstract) such as wet cat food (see paragraph 3).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Taylor (US 20200239196) as the primary reference, and in further view of Inomata (JP 2011073768) and Pankowski (AT 521180).
Regarding claim 8, Taylor teaches that the base can have finger shaped indentations on the bottom wall (see paragraph 51).  This therefore suggests the use of at least a pair of indentations (i.e. recesses).
If it could have been construed that the claim differs from Taylor in specifically reciting, “a pair of spaced finger recesses formed in the bottom wall and configured to be engaged by a user in deforming the at least one sidewall,” then it is noted that Inomata teaches a collapsible container that can discharge contents, where the container has a deformable side wall (see figure 10a,10b, item 42) where the bottom wall (figure 10, item 431) includes grooves (433) that can that can be construed as finger recesses formed in the bottom wall. Inomata teaches that the recesses provide strength to the bottom structure to help to uniformly deform the side wall 42 (see paragraph 56 of the machine translation).
Pankowski also teaches collapsible containers, where the base can comprise recesses for facilitating compression (see last four lines of the machine translation on page 7 of 35; figure 2, item 8).  
The combination provides a container that can be desirably collapsible and Taylor already suggests the use of finger recesses.  To thus modify the combination and to include finger recesses on the bottom wall would have been obvious to one having ordinary skill in the art for facilitating compression and for minimizing difficulties with collapsing of the sidewall, as taught by Inomata and Pankowski.
Regarding claim 9, Inomata suggests finger recesses positioned around a periphery of the base for facilitating collapsing of the sidewall. Pankowski teaches for instance, a pair of spaced finger recesses for facilitating deforming of the sidewall.  
Since Coleman teaches that the base has a plurality of spaced projections on the base, the combination is seen to suggest the tool portion extending along the bottom wall between the pair of spaced finger recesses.  That is, it would have been obvious that the tool portion that includes a plurality of projections, as taught by Coleman would also have been between a pair of finger recesses as taught by Inomata and Pankowski, as an obvious matter of engineering and/or design.
Regarding claim 10, Coleman suggests that the bottom wall is formed with the projections.  In view of Inomata, the combination suggests a flat bottom wall with finger recesses around the periphery.  It is further noted that at paragraph 56 Inomata teaches that the number of recesses can be varied for achieving the requisite strength and shape retention of the annular section of the container.  Pankowski evidences that it has been known to provide a pair of spaced finger recesses for facilitating  deforming of a sidewall and where the combination teaches that the bottom wall of the combination would have only had the tool portion and finger recesses. Therefore, the combination suggests that the base would have been entirely formed of the pair of finger recesses and the tool portion, where it is noted that “the tool portion” “comprises” a plurality of spaced projections and thus allows for additional structural elements on the base to be construed as part of the tool portion.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Taylor (US 20200239196) as the primary reference, and in further view of Longo (US 20200277105).
Regarding claim 12, Taylor teaches multiple containers (see figure 6A-6C).  This can be construed as the package comprising a first container and the first food product, and a second container comprising a second food product, where the first and second containers are detachably connected to each other. Taylor also teaches multi-packs where multiple containers maybe attached to one another by rings 26 (see paragraph 79).
If it could have been construed that this was not the case, then it is noted that Longo teaches containers with deformably sidewalls for collapsing (see the abstract; figure 11a-13) which can be detachably connected to each other so as to provide an assembly that can have multiple food containers together (see paragraph 3) and where the detachably connected containers allow for separation of different foods (see paragraph 9 and 24).  To thus modify Taylor, who already teaches detachably connected containers and multi-packs, and to use a connecting configuration as taught by Longo would have been obvious to one having ordinary skill in the art, based on another conventional expedient for grouping food containers together.

Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 20040089583) in view of Loden (US 7959346), Willemsen (US 20140263375) and Shin (KR 20100110619).
Regarding claim 1, Coleman teaches a packaged food (see figure 2, figure 3) comprising a container including at least one sidewall (see figure 2 and 3, item 2) and a bottom wall (figure 2 and 3, item 21), which combine to define a storage area, said bottom wall having an integrally formed, tool portion (figure 2 and 3, item 21; paragraph 13, 16) and a food product retained within the storage area (figure 2 and 3, item 52) and in contact with the at least one sidewall.  It is noted that as Coleman teaches that the bowl is a molded bowl (see paragraph 17, 19) this suggests that the tool portion 21 is integrally formed with the bottom wall.    Coleman teaches that the tool portion includes a plurality of spaced projections (see figures 2 and 3), which are seen to be capable of being used for breaking up food after the food is removed from the storage area.
If it could have been construed that Coleman was not explicit in the tool portion being integrally formed, it is then noted that one having ordinary skill in the art would have had a limited number of options for how Coleman’s tool portion was part of the bottom wall, where providing the tool portion integrally would have been an obvious matter of engineering and/or design choice.  Nonetheless, it is further noted that Loden further evidences that it has been known in the art to provide similar shaped projections as integral with a bottom wall of a container (see figure 14, item 126,128; column 4, line 67 to column 5, line 4; column 6, lines 38-39).
Claim 1 differs from the above combination in specifically reciting “wherein the at least one sidewall is configured to be readily deformably by a hand of a user to reduce a volume of the storage area, and the packaged food product is configured such that reducing the volume of the storage area causes the food product to exit the storage area for further processing with the tool portion.”
It is noted however, that Willemsen teaches a collapsible sidewall (see figure 1, item 10, 20, 30; figures 5 and 6) where the collapsing of the sidewall can be advantageous for the purpose of being able to access/empty the contents of the container in a metered manner (see paragraph 1).  Shin teaches providing a deformable sidewall to a food container (see figure 7) for the purpose of being able to reduce the waste disposal volume (see page 2, lines 55-59 of the machine translation).  Coleman teaches that the container can be made from flexible materials (see paragraph 17) thus suggesting deformable sidewalls.  Therefore, to modify Coleman in view of Willemsen and Shin and to provide a deformable sidewall as taught by Willemsen and Shin would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily meter out the food in Coleman’s container; as well as for reducing the waste volume due to the sidewall being compressible.
Regarding the limitation of, “the packaged food product is configured such that reducing the volume of the storage area causes the food product to exit the storage area for further processing with the tool portion” it is noted that this is an intended use limitation that the structure taught by the prior art combination would have been capable of performing.
Regarding claim 3, Coleman teaches that the projections are pyramidal shaped (paragraph 16).
Regarding claim 4, Coleman teaches that there is a rim (see figure 1, item 22) around the at least one sidewall, spaced from the bottom wall.
Regarding claim 5, Coleman teaches that the sidewall tapers inward from the rim toward the bottom wall  (see figure 2 and 3).  Willemsen further teaches that there is a tapering from the container rim to the bottom wall for the purpose of being able to deform the sidewall, such that modification of Coleman in view of Willemsen to taper the sidewall from the rim to the bottom wall would have been obvious to one having ordinary skill in the art for achieving the desired collapsibility as taught by Willemsen.
Regarding claim 6, Coleman teaches a tiered sidewall, as shown in figure 2 and 3.  Willemsen further teaches that the sidewall is tiered from the rim toward the bottom (see the figure 4, item 20, 10, 30). 
Regarding claim 7, Coleman teaches the container includes a lid in contact with the rim, the lid sealing the storage area (see figure 1, item 3, 26).
Regarding claim 12, Coleman teaches two containers that are detachably connected to each other (see figure 2).  That is, container in figure 2 on the left side together with support 4 (which can be construed as the second container), is seen to be detachably connected to the first container (figure 2, the container on the right; see paragraph 17 -“The removal and replacement of the bowls is aided by having the bowls with a slightly smaller base…).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Coleman as the primary reference, and in further view of Inomata (JP 2011073768) and Pankowski (AT 521180).
Regarding claim 8, the claim differs from the combination in specifically reciting, “a pair of spaced finger recesses formed in the bottom wall and configured to be engaged by a user in deforming the at least one sidewall.” 
Inomata teaches a collapsible that can discharge contents, where the container has a deformable side wall (see figure 10a,10b, item 42) where the bottom wall (figure 10, item 431) includes grooves (433) that can that can be construed as finger recesses formed in the bottom wall. Inomata teaches that the recesses provide strength to the bottom structure to help to uniformly deform the side wall 42 (see paragraph 56).
Pankowski also teaches collapsible containers, where the base can comprise recesses for facilitating compression (see last four lines of the machine translation on page 7 of 35; figure 2, item 8).  
To thus modify the combination and to include finger recesses on the bottom wall would have been obvious to one having ordinary skill in the art for facilitating compression and for minimizing difficulties with collapsing of the sidewall, as taught by Inomata and Pankowski.
Regarding claim 9, Coleman teaches that the pyramidal shaped projections extend are within the bounds of the bottom wall.  In view of Inomata the combination suggests recesses at the outermost portions of the bottom wall.  Pankowski teaches for instance, a pair of spaced finger recesses for facilitating deforming of the sidewall.  Therefore, the combination teaches that the tool portion would have extended along the bottom wall between the pair of spaced finger recesses.  That is, it would have been obvious to one having ordinary skill in the art that the tool portion that includes a plurality of projections, as taught by Coleman would also have been between a pair of finger recesses as taught by Inomata and Pankowski, as an obvious matter of engineering and/or design.
Regarding claim 10, Coleman suggests that the bottom wall is formed with the projections.  In view of Inomata, the combination suggests a flat bottom wall with finger recesses around the periphery.  It is further noted that at paragraph 56 Inomata teaches that the number of recesses can be varied for achieving the requisite strength and shape retention of the annular section of the container.  Pankowski evidences that it has been known to provide a pair of spaced finger recesses for facilitating  deforming of a sidewall and where the combination teaches that the bottom wall of the combination would have only had the tool portion and finger recesses. Therefore, the combination suggests that the base would have been entirely formed of the pair of finger recesses and the tool portion, where it is noted that “the tool portion” “comprises” a plurality of spaced projections and thus allows for additional structural elements on the base to be construed as part of the tool portion.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Coleman as the primary reference, and in further view of Taylor (US 20200239196).
Regarding claim 11, Coleman teaches that the food can be moist pet food (see paragraph 14 “moist mixture”).  
Claim 11 differs in specifically reciting that the food product is a wet cat food or a wet dog food.
However, Taylor discloses a packaged food product, where the food can be wet or moist pet food (see the abstract) such as wet cat food (see paragraph 3).
To thus modify the combination and to package another conventional type of pet food, such as wet cat food would thus have been obvious to one having ordinary skill in the art as an obvious matter of engineering and or design, based on the particular conventional type of pet food that was desired to be packaged into Coleman’s container.  As Coleman is not seen to be limiting as to the particular animal or food, to thus modify Coleman and to package wet cat food would have been obvious to one having ordinary skill in the art for desirably feeding an animal such as a cat another known form of pet food.


Response to Arguments
On page 7 of the response, Applicant urges that the position in the Office Action of a rigid base, having a flat bottom can read on the claimed tool; and urges that this is not consistent with the present written description wherein additional structure is provided to establish the claimed tool.
This urging has been considered and is seen to be moot in view of the amendment to the claim, which overcomes the above interpretation presented in the previous Office Action.
Further on page 7 of the response, regarding the Coleman reference, Applicant urges that the projections are used to prevent a container from sliding when a pet consumes contents directly from the container; and if the food was eaten directly from the container as proposed by Coleman, then the food would not be taken out of the container and further processed by the tool portion of Taylor.
This urging has been considered but is not seen to be sufficient to overcome the rejection.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, it is noted that Coleman teaches that the bottom wall of the packaged food can comprise a plurality of spaced projections that can be pyramid shaped.  Therefore, the structure taught by Coleman reads on the claimed tool portion that includes a plurality of spaced projections.  As the structure is similar to that claimed, Coleman’s spaced projections are also seen to be capable of being used for breaking up and/or tenderizing food products.  While Coleman might not discuss removal of food from the storage area of the container and using the projections for breaking up and/or tenderizing food, since the claim is directed to the article and not to a method of using, the prior art need only provide a reason for arriving at a similar structure.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further on page 7 of the response, regarding claims 8 and 9, Applicant urges that Inomata’s (JP2011073768) disclosure of 433 between ribs 432 cannot be seen as equivalent to the clamed recesses, especially as the reference does not have any disclosure of recesses accommodating fingers. 
It is noted however, that the structures taught by Inomata are clearly recesses (433) which would have been capable of accommodating one’s finger in some manner.    As also discussed above however, it is noted that Applicant’s urgings also appear to be directed to the intended use of the structure, and since the prior art suggests a structure similar to that claimed, that the structure would also have been capable of the intended use of accommodating fingers.
Further on page 7 of the response, Applicant urges that it would not have been possible to use the recesses for deforming the sidewall.
This urging is not seen to be sufficient to overcome the rejection, for the reasons discussed above.  It is further noted that in view of Inomata’s teachings, it would have been obvious to one having ordinary skill in the art that the recesses would have allowed for uniformity of side wall deformation.
Further on page 10 of the response, Applicant urges that it is unclear as to how the combination teaches the requirements of the bottom wall to be entirely formed from the pair of spaced finger recesses and the tool portion.  Applicant also urges that there is no reference to a tool portion on the bottom wall in the established combination interpreted in light of the specification.
It is noted however, that the combination teaches the bottom wall comprising a pair of finger recesses as well as a tool portion that includes (i.e. comprises) a plurality of spaced projections.  Therefore, the combination teaches that the bottom wall would have included the structural elements of finger recesses and the tool portion.  Additionally, the claim is open ended as to other elements can be construed to be part of the tool portion and therefore, other elements that could be construed as part of the bottom wall of the prior art can be construed to be part of the tool portion, while still meeting the structural elements of the claim.
On page 8 of the response, regarding the rejections that rely on Coleman as the main reference, Applicant urges without destroying Coleman, the food is never removed from the container and therefore no bottom wall structure constituting a tool portion could be used to further process the food.
It is noted however, that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).  In this regard, the prior art teaches the structural elements of the claim and therefore, is seen to be capable of the intended use.
Further on page 8 of the response, Applicant urges that application of prior art against the structure recited in claim 1, which recites that the tool portion includes a plurality of spaced projections configured for use in braking up and/or tenderizing the food product after the food product is removed from the storage area, would require a direct disclosure of projections specifically structure for breaking up and/or tenderizing a food product and not merely a structure which could potentially be capable of breaking up or tenderizing a food product.
It is noted however, that the structure that has been claimed and disclosed for breaking up or tenderizing a food product comprises projections that can be pyramidal in shape and can come to a sharp or rounded point (see paragraph 20 of the specification as filed).  The plurality of projections as taught by Coleman can be construed as being pyramidal in shape and are taught to be formed on the bottom wall of the container.  Therefore, it is maintained that the reference teaches the claimed structure of the tool portion and would thus have clearly been capable of being used to break up food removed from the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2001171638 discloses finger recesses in a bottom wall of a container (see figure 3, item 22).  US 2853209 discloses a finger recess in a bottom wall of a container (figure 1, item 20).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792